DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Fey (Reg. No.74,500) on 07 September 2021.

The application has been amended as follows: 

The Claims:
12. (Currently Amended) The infrared imaging apparatus of claim 11, further comprising 
a first polarizing plate configured to polarize the measurement light output from the light source, and a second polarizing plate configured to polarize the measurement light having passed through the reaction unit.

15. (Currently Amended) The infrared imaging apparatus of claim 11, wherein the dichroic mirror transmits the received infrared light and reflects the measurement light.

17. (Currently Amended) An infrared imaging method comprising:
inputting infrared light, emitted form a target, to a reaction unit;
irradiating the reaction unit with a measurement light; 
detecting the measurement light with a light quantity thereof changing depending on a change in physical properties of at least a portion of the reaction unit due to the input infrared light; and 
outputting a distribution of the light quantity of the detected measurement light, 
wherein detecting the measurement light comprises: 
changing a transmittance of the detected measurement light depending on the change in the physical properties of the at least a portion of the reaction unit; and 
detecting the measurement light with the changed transmittance.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
A reference number 118b is replaced by a reference number 118a in FIG. 8.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1, 3-6, 8, 9, 11-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 3-6, 8, and 9, Sakemoto et al. (U. S. Patent No. 7,820,968 B2) disclosed an infrared imaging apparatus that comprises: 
a reaction unit (5 and 6) comprising a reactive layer (7) with physical properties changing in a response to received infrared light (column 7, line 48 - column 8, line 16); 
a light source (OM1) disposed to irradiate the reaction unit with a measurement light (column 5, line 25 - column 6, line 19); and 
an image sensor (9) disposed to detect the measurement light having passed through the reaction unit (column 6, lines 53-61). 
However, the prior art failed to disclose or fairly suggested that the infrared imaging apparatus comprises:
a reactive layer comprising: 
an absorption layer formed of nanoparticles, each nanoparticle of the nanoparticles comprising a quantum dot; and 
an electric charge supply layer having a liquid state and provided on the absorption layer.

With respect to claims 11-13, 15, and 16, Sakemoto et al. (U. S. Patent No. 7,820,968 B2) disclosed an infrared imaging apparatus that comprises: 
5 and 6) comprising a reactive layer (7) with physical properties changing in a response to received infrared light (column 7, line 48 - column 8, line 16); 
a light source (OM1) disposed to irradiate the reaction unit with a measurement light (column 5, line 25 - column 6, line 19); and 
an image sensor (9) disposed to detect the measurement light having passed through the reaction unit (column 6, lines 53-61).
However, the prior art failed to disclose or fairly suggested that the infrared imaging apparatus comprises:
a reaction unit further comprising a dichroic mirror disposed at a position, where the dichroic mirror is configured to cross an irradiation direction of the measurement light with the input direction of the received infrared light to input the received infrared light and the measurement light to the reactive layer in a same direction; and
a light source disposed to emit the measurement light in a direction crossing an input direction of the received infrared light.

With respect to claims 17 and 18, Sakemoto et al. (U. S. Patent No. 7,820,968 B2) disclosed an infrared imaging method that comprises:
inputting infrared light, emitted form a target, to a reaction unit (column 6, line 62 - column 7, line 19);
irradiating the reaction unit (5 and 6) with a measurement light (column 5, line 49 - column 6, line 52); 

outputting a distribution of the light quantity of the detected measurement light.
However, the prior art failed to disclose or fairly suggested that the infrared imaging method comprises:
detecting the measurement light comprises:
changing a transmittance of the detected measurement light depending on the change in the physical properties of the at least a portion of the reaction unit; and 
detecting the measurement light with the changed transmittance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 31 August 2021 with respect to claims 1, 3-6, 8, and 9 have been fully considered.  The objections of claims 1, 3-6, 8, and 9 have been withdrawn. 
Applicant’s amendments filed 31 August 2021 with respect to claims 11-13, 15, and 16 have been fully considered.  The objections of claims 11-13, 15, and 16 have been withdrawn.
Applicant’s amendments filed 31 August 2021 with respect to claims 17 and 18 have been fully considered.  The objections of claims 17 and 18 have been withdrawn.
Applicant’s amendments filed 31 August 2021 with respect to claims 1, 3-6, 8, and 9 have been fully considered.  The rejection of claims 1, 3-6, 8, and 9 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Matsumoto (U. S. Patent No. 8,481,937 B2) disclosed a photocathode apparatus using a photoelectric effect of photons of a surface plasmon resonance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884